Citation Nr: 0930993	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine (low back disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision, which, in part, 
denied service connection for his low back disability.  

The Veteran testified during a hearing before the RO in May 
2006.  A transcript has been associated with the claims file.  
In his April 2007 VA Form 9, the Veteran requested that his 
case be heard before the Board.  However, in August 2007, 
such a request was expressly withdrawn.  The Board may 
proceed.  38 C.F.R. § 20.702(e).  

In a June 2005 statement the Veteran appears to have raised 
claims of service connection for disabilities of his hands 
and right leg.  Further, in a statement received in August 
2007 statement, the Veteran requested that his service-
connected posttraumatic stress disorder (PTSD) be 
reevaluated.  He intimated that his PTSD had worsened since 
his last examination.  As such, the issues of entitlement to 
service connection for disabilities of the hands and right 
leg and a disability evaluation in excess of 50 for PTSD are 
REFERRED to the RO for clarification and proper adjudication.  

The issue of service connection for a low back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

Unfortunately this matter must be remanded for further 
evidentiary development.

Where VA has notice that the Veteran has made application for 
Social Security Administration (SSA) benefits, VA has a duty 
to obtain the records associated with that decision.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, 
the Veterans Claims Assistance Act of 2000 (VCAA) emphasizes 
the need for VA to obtain records from other government 
agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  In a December 2005 VA treatment note, the Veteran 
indicated that he received disability benefits for his back.  
However, the RO has not verified whether the Veteran actually 
receives Social Security Association (SSA) disability 
benefits or attempted to locate and associate any related 
documentation with the claims file.  It is unclear from the 
claims file what disabling condition(s) resulted in the 
Veteran's application for SSA disability benefits; however, 
it appears that there is pertinent medical records that SSA 
relied on in making its decision to grant benefits to the 
Veteran.  Given the uncertainty of what the identified SSA 
records may contain, the RO should obtain any available 
medical or other records associated with the Veteran's SSA 
disability benefits.  

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  It appears that 
the Veteran sought continuous VA medical treatment for his 
low back disability.  Because these treatment records are 
pertinent to the service connection claim, updated VA 
treatment records from April 2007 to the present should be 
obtained. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  As this claim must be remanded, the 
Board will take this opportunity to remedy other defects in 
the record.  The Board notes that the notice in the present 
case was issued prior to the decision in Dingess; therefore, 
it does not take the form prescribed in that case.  

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
with respect to the claim.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Obtain the SSA records pertinent to the 
Veteran's claim for disability 
benefits, including medical records 
relied upon concerning that claim and 
associate them in the claims file.  All 
efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records 
are not available.

3.	Also, obtain updated medical records, 
to include VA treatment records from 
April 2007 to the present.  These 
medical records should then be 
requested, and the RO should specify 
that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented. 

4.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
(SSOC) and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



